Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In [0005] lines 4-5, the clause “a part the angle and curvature of which are larger than a certain threshold is detected as a feature part” should likely read “detects a part as a feature part when the angle and curvature are larger than a certain threshold value”. This is based on the machine translation of the corresponding Japanese Application  JP7085748B2 provided by Espacenet which translates the Japanese to English as “detects the portion as a feature portion when the angle and curvature are larger than a certain threshold value”. 
In [0018] lines 8-9, the sentence “Such data is data writing, for each triangle, a unit normal vector of the triangle and coordinates of three vertices of the triangle as shown in Fig. 5.” should likely read “As shown in FIG. 5, these data are data describing, for each triangle, the unit normal vector of the triangle and the coordinates of the three vertices of the triangle.” This is based on the machine translation of the corresponding Japanese Application  JP7085748B2 provided by Espacenet.
In [0023] lines 1-2, the sentence “Fig. 8 is a diagram showing a state in which one triangle, which is focused one of the triangles shown in Figs. 2 to 4, is moved in the normal vector direction.” should likely read “FIG. 8 is a diagram showing a state in which one triangle among the triangles shown in FIGS. 2 to 4 is focused on and the triangle is moved in the normal vector direction.” This is based on the machine translation of the corresponding Japanese Application  JP7085748B2 provided by Espacenet.
In [0037] lines 1-3, The sentence “Next, from the surface potential q (potential distribution) obtained in accordance with the boundary element method, a part the absolute value |q| of which is large is extracted (Step 74).” should likely read “Next, a portion having a large absolute value |q| with respect to the surface potential q (potential distribution) obtained by the boundary element method is extracted (step 74).”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 7, “the surface of the expansion model or the contraction model” should read “a surface of the expansion model or the contraction model” to avoid antecedent basis issues.
In claim 3 line 6, “the surface of the expansion model or the contraction model” should read “a surface of the expansion model or the contraction model” to avoid antecedent basis issues. 
In claim 4 line 7, “the surface of the expansion model or the contraction model” should read “a surface of the expansion model or the contraction model” to avoid antecedent basis issues. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1 line 2 , “a feature part detector…” will be interpreted under 35 U.S.C. 112(f). Under (A), “a feature part detector” is a generic placeholder; under (B), “that moves…, considers…, and detects…” is functional language that modifies the generic placeholder; and under (C), the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Looking to the specification, there does not appear to be a disclosure of any structure in relation to the feature part detector specifically. Because the feature part detector has no physical structure defined in the specification, the limitation is rejected under 35 U.S.C. 112(b) below. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, in claim 1 line 2, the limitation “feature part detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
There is insufficient disclosure of the corresponding structure for performing the claimed function because (iii) no association between the structure and the function can be found in the specification. The only structure provided in the specification is in the sentence “This processing apparatus 10 is typically configured by installing programs that configure the respective blocks into a computer system.” (Specification [0017] lines 6-7). However, this sentence indicates that hardware such as a computer system may be used to implement processing apparatus 10 by installing a program for a feature part detector 12. Because this language defines the feature part detector 12 as a program rather than providing any physical structure for the feature part detector, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 1 line 8, “the surface” could be referring to “the surface of the CAD model” from claim 1 line 4 or “the surface of the expansion model or the contraction model” from claim 1 line 7. Because the antecedent basis of “the surface” is unclear, this limitation is indefinite.
For purposes of examination, the limitation will be interpreted as “the surface of the expansion model or the contraction model”.

With respect to claim 2,  claim 2 is rejected for incorporating by reference the indefinite language of claim 1.

With respect to claim 3, in claim 3 line 7 “the surface” could be referring to “the surface of the CAD model” from claim 3 line 2 or “the surface of the expansion model or the contraction model” from claim 3 line 6. Because the antecedent basis of “the surface” is unclear, this limitation is indefinite.
For purposes of examination, the limitation will be interpreted as “the surface of the expansion model or the contraction model”.

With respect to claim 4, in claim 4 line 8 “the surface” could be referring to “the surface of the CAD model” from claim 4 line 4 or “the surface of the expansion model or the contraction model” from claim 4 line 7. Because the antecedent basis of “the surface” is unclear, this limitation is indefinite.
For purposes of examination, the limitation will be interpreted as “the surface of the expansion model or the contraction model”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “feature part detector” may be interpreted as software which is not a process, machine, manufacture, composition of matter, or improvement thereof. The claimed feature part detector in claim 1 falls within the category of software per se. See MPEP 2106.03(I).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Electrostatic Field-Based Detection of Corners of Planar Curves” (Abdel-Hamid) in view of "Potential Theory Based Blank Design For Deep Drawing Irregular Shaped Components" (Jianjun).
	With respect to claim 1, Abdel-Hamid teaches A processing apparatus, comprising (a novel approach for corner detection, [Abstract] line 6; specifically applied to computer vision, which includes a computer, [page 770 col 2 paragraph 2 lines 1-4]; three step approach described generally [page 768 col 1 paragraph 3 lines 1-8]) a feature part detector that (a novel approach for corner detection, [Abstract] line 6; specifically applied to computer vision, which includes a computer, [page 770 col 2 paragraph 2 lines 1-4]) moves each face in a normal direction of each face (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour, [page 768 col 2 paragraph 3 line 5], which may be an equipotential surface, [page 768 col 1 paragraph 1 line 4]; that is not on the conductor surface, [page 768 col 2 paragraph 3 line 6]; note contours run perpendicular to field lines, which are normal to the object boundary surface, see FIG. 1 [page 767]) from data representing an object shape of a CAD model (object boundary, [page 768 col 1 paragraph 3 line 3]) by discretizing a surface of the CAD model into a grid and arranging faces surrounded by discrete points (object boundary discretized on digital grid, see FIG. 2, [page 768]; see also [page 768 col 2 paragraph 1 line 3]), to thereby generate an expansion model or a contraction model of the object shape of the CAD model (equipotential contour far away from conductor's surface, referring to an expanded model, [page 768 col 23 paragraph 3 lines 8-9]; see also FIGS. 1 and 2, [pages 767-768]), considers that the surface of the expansion model or the contraction model is uniformly charged and ("equipotential contour", where "equi" means uniformly and "potential" means charged, [page 768 col 23 paragraph 3 lines 8-9]) solves a Laplace's equation for an electrostatic field on the surface ([page 768 col 1 paragraph 3 line 4]) to thereby determine a potential distribution on the surface of the expansion model or the contraction model, and (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour that is not on the conductor surface, [page 768 col 2 paragraph 3 lines 5-6]) detects a feature part of the object shape on a basis of the determined potential distribution (second, select initial candidate corners, [page 768 col 1 paragraph 3 lines 4-5]; from local maxima and minima, [page 768 col 2 paragraph 3 lines 1-4]; and third starting from candidate corners, locate actual corners, [page 768 col 1 paragraph 3 lines 5-7]).
	Abdel-Hamid does not teach according to a boundary element method.
	However, Jianjun teaches according to a boundary element method (section labeled "The Potential Theory and Boundary Element Method", solving Laplace equation with eq. (1)-(9), [page 2]).
	It would have been obvious to one skilled in the art before the effective filing date to combine Abdel-Hamid with Jianjun because this is simple substitution of one known element for another to obtain predictable results. Abdel-Hamid differs from the claimed invention because Abdel-Hamid teaches using the finite difference method (FDM) rather than the boundary element method (BEM) to solve the Laplace equation, (Abdel-Hamid, [page 768 col 2 paragraph 1 lines 4-5]). Abdel-Hamid teaches obtaining the potential values between an image boundary and object boundary by solving the Laplace equation, (Abdel-Hamid, [page 768 col 1 paragraph 3 lines 2-4]), and further teaches that many numerical methods can be used to solve for the potential function values at points of a digital grid, (Abdel-Hamid, [page 767 col 2 paragraph 1 lines 1-3]). Jianjun teaches a known technique of using the boundary element method (BEM) to solve the Laplace equation (eq. (1)-(9), Jianjun [page 2 col 1]). One having ordinary skill in the art could have substituted the BEM for FDM, and the substitution would have been predictable. Therefore, it would have been obvious to combine Abdel-Hamid with Jianjun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 3, Abdel-Hamid teaches A method of detecting a feature part of a CAD model, comprising (a novel approach for corner detection, [Abstract] line 6; three step approach described generally [page 768 col 1 paragraph 3 lines 1-8]): reproducing an object shape of the CAD model (object boundary, [page 768 col 1 paragraph 3 line 3]) by discretizing a surface of the CAD model into a grid (object boundary discretized on digital grid, see FIG. 2, [page 768]; see also [page 768 col 2 paragraph 1 line 3]) and arranging faces surrounded by discrete points (see object boundary in FIG. 2, [page 768]); moving each face in a normal direction of each face (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour, [page 768 col 2 paragraph 3 line 5], which may be an equipotential surface, [page 768 col 1 paragraph 1 line 4]; that is not on the conductor surface, [page 768 col 2 paragraph 3 line 6]; note contours run perpendicular to field lines, which are normal to the object boundary surface, see FIG. 1 [page 767]) to thereby generate an expansion model or a contraction model of the object shape of the CAD model (equipotential contour far away from conductor's surface, meaning either expanded if outside surface or contracted if inside surface, [page 768 col 23 paragraph 3 lines 8-9]); considering that the surface of the expansion model or the contraction model is uniformly charged ("equipotential contour", where "equi" means uniformly and "potential" means charged, [page 768 col 23 paragraph 3 lines 8-9]) and solving a Laplace's equation for an electrostatic field on the surface ([page 768 col 1 paragraph 3 line 4]) to thereby determine a potential distribution on the surface of the expansion model or the contraction model (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour that is not on the conductor surface, [page 768 col 2 paragraph 3 lines 5-6]); and detecting the feature part of the object shape on a basis of the determined potential distribution (second, select initial candidate corners, [page 768 col 1 paragraph 3 lines 4-5]; from local maxima and minima, [page 768 col 2 paragraph 3 lines 1-4]; and third starting from candidate corners, locate actual corners, [page 768 col 1 paragraph 3 lines 5-7]).
Abdel-Hamid does not teach according to a boundary element method.
	However, Jianjun teaches according to a boundary element method (section labeled "The Potential Theory and Boundary Element Method", solving Laplace equation with eq. (1)-(9), [page 2]).
	It would have been obvious to one skilled in the art before the effective filing date to combine Abdel-Hamid with Jianjun because this is simple substitution of one known element for another to obtain predictable results. Abdel-Hamid differs from the claimed invention because Abdel-Hamid teaches using the finite difference method (FDM) rather than the boundary element method to solve the Laplacian, (Abdel-Hamid, [page 768 col 2 paragraph 1 lines 4-5]). Abdel-Hamid teaches obtaining the potential values between an image boundary and object boundary by solving the Laplace equation, (Abdel-Hamid, [page 768 col 1 paragraph 3 lines 2-4]), and further teaches that many numerical methods can be used to solve for the potential function values at points of a digital grid, (Abdel-Hamid, [page 767 col 2 paragraph 1 lines 1-3]). Jianjun teaches a known technique of using the boundary element method (BEM) to solve the Laplace equation (eq. (1)-(9), Jianjun [page 2 col 1]). One having ordinary skill in the art could have substituted the BEM for FDM, and the substitution would have been predictable. Therefore, it would have been obvious to combine Abdel-Hamid with Jianjun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 4, Abdel-Hamid teaches A non-transitory computer readable medium storing a program that causes a computer to execute (a novel approach for corner detection, [Abstract] line 6; specifically applied to computer vision, which includes a computer with memory, [page 770 col 2 paragraph 2 lines 1-4]; three step approach described generally [page 768 col 1 paragraph 3 lines 1-8]): a step of moving each face in a normal direction of each face (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour, [page 768 col 2 paragraph 3 line 5], which may be an equipotential surface, [page 768 col 1 paragraph 1 line 4]; that is not on the conductor surface, [page 768 col 2 paragraph 3 line 6]; note contours run perpendicular to field lines, which are normal to the object boundary surface, see FIG. 1 [page 767]) from data representing an object shape of a CAD model (object boundary, [page 768 col 1 paragraph 3 line 3]) by discretizing a surface of the CAD model into a grid and arranging faces surrounded by discrete points (object boundary discretized on digital grid, see FIG. 2, [page 768]; see also [page 768 col 2 paragraph 1 line 3]), to thereby generate an expansion model or a contraction model of the object shape of the CAD model (equipotential contour far away from conductor's surface, meaning either expanded if outside surface or contracted if inside surface, [page 768 col 23 paragraph 3 lines 8-9]); a step of considering that the surface of the expansion model or the contraction model is uniformly charged ("equipotential contour", where "equi" means uniformly and "potential" means charged, [page 768 col 23 paragraph 3 lines 8-9]) and solving a Laplace's equation for an electrostatic field on the surface ([page 768 col 1 paragraph 3 line 4]) to thereby determine a potential distribution on the surface of the expansion model or the contraction model (first, obtain potential values, [page 768 col 1 paragraph 3 line 2]; which includes solving for equipotential contour that is not on the conductor surface, [page 768 col 2 paragraph 3 lines 5-6]); and a step of detecting a feature part of the object shape on a basis of the determined potential distribution (second, select initial candidate corners, [page 768 col 1 paragraph 3 lines 4-5]; from local maxima and minima, [page 768 col 2 paragraph 3 lines 1-4]; and third starting from candidate corners, locate actual corners, [page 768 col 1 paragraph 3 lines 5-7]).
Abdel-Hamid does not teach according to a boundary element method.
	However, Jianjun teaches according to a boundary element method (section labeled "The Potential Theory and Boundary Element Method", solving Laplace equation with eq. (1)-(9), [page 2]).
	It would have been obvious to one skilled in the art before the effective filing date to combine Abdel-Hamid with Jianjun because this is simple substitution of one known element for another to obtain predictable results. Abdel-Hamid differs from the claimed invention because Abdel-Hamid teaches using the finite difference method (FDM) rather than the boundary element method to solve the Laplacian, (Abdel-Hamid, [page 768 col 2 paragraph 1 lines 4-5]). Abdel-Hamid teaches obtaining the potential values between an image boundary and object boundary by solving the Laplace equation, (Abdel-Hamid, [page 768 col 1 paragraph 3 lines 2-4]), and further teaches that many numerical methods can be used to solve for the potential function values at points of a digital grid, (Abdel-Hamid, [page 767 col 2 paragraph 1 lines 1-3]). Jianjun teaches a known technique of using the boundary element method (BEM) to solve the Laplace equation (eq. (1)-(9), Jianjun [page 2 col 1]). One having ordinary skill in the art could have substituted the BEM for FDM, and the substitution would have been predictable. Therefore, it would have been obvious to combine Abdel-Hamid with Jianjun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Electrostatic Field-Based Detection of Corners of Planar Curves” (Abdel-Hamid) in view of "Potential Theory Based Blank Design For Deep Drawing Irregular Shaped Components" (Jianjun) in further view of “Drag Prediction on NASA CRM Using Automatic Hexahedra Grid Generation Method” (Hashimoto)

	With respect to claim 2, Abdel-Hamid in view of Jianjun teaches all of the limitations of claim 1, as noted above. Neither Abdel-Hamid nor Jianjun wherein the data representing the object shape of the CAD model by discretizing the surface of the CAD model into the grid and arranging the faces surrounded by the discrete points is data of standard triangulated language/standard tessellation language (STL).
	However, Hashimoto teaches wherein the data representing the object shape of the CAD model by discretizing the surface of the CAD model into the grid and arranging the faces surrounded by the discrete points is data of standard triangulated language/standard tessellation language (STL) (CAD tools are used to generate CFD models, the surface geometry, typically stored as IGES or STL format data, must be clean, [page 2 paragraph 2 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Abdel-Hamid in view of Jianjun with Hashimoto because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Abdel-Hamid in view of Jianjun discloses a system that teaches all of the claimed features except for the specific data format used to store surface data in order to perform the necessary calculations. Abdel-Hamid refers to using a digital grid, (Abdel-Hamid [page 768 col 2 paragraph 1 line 3]) and solving for equipotential contours relative to the surface of a conductor, (Abdel-Hamid [page 768 col 2 paragraph 3 lines 5-6]), but not how the data is stored. Jianjun teaches a method based on potential theory and the boundary element method using the commercial package Unigraphics, (Jianjun [page 1 col 1 paragraph 2 lines 4-6]), but similarly does not teach any specific data format of the CAD model or the equipotential lines calculated. Hashimoto teaches that surface geometry is typically stored in the STL or IGES data format (Hashimoto [page 2 paragraph 2 line 2]) and further suggests that “Virtually all CAD software can output surface geometry in STL format” (Hashimoto [page 3 paragraph 3 line 3]). A person having skill in the art would have a reasonable expectation of successfully converting and storing CAD models and equipotential contours of Abdel-Hamid in view of Jianjun in the user expected format of STL by modifying Abdel-Hamid in view of Jianjun with the universally accepted STL format described in Hashimoto. Therefore, it would have been obvious to combine Abdel-Hamid in view of Jianjun with Hashimoto to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060004549 A1 (Qamhiyah) - n one implementation, a manufacturing module automates the coding of a component's geometry based upon its CAD model. The geometry includes the shape and/or the size dimensions of the component. To automate the coding of the component's geometry, a code is created for a "virtual potential" that surrounds the component if a uniform electrostatic charge were distributed on all the component's surfaces. The "virtual potential" is obtained through a solution of Poisson's equation. The simulated electrostatic charge distribution of the surfaces of the component are the boundary conditions used for the solution to Poisson's equation. The solution of Poisson's equation for a given set of boundary conditions is unique in that the boundary conditions are representative of the component's geometry. The solution of Poisson's equation as applied to the component's geometry creates a unique, searchable code that cannot be reversed back into CAD file data, [0010].
U.S. 20090187388 A1 (Shu) - determine a surface potential for each landmark to be attributed to each vertex; (iv) applying the relational position of each pair of neighboring landmarks to each pair of vertices to determine a compatibility potential representing position constraints for the pairs of neighboring landmarks based on the probabilistic graph; (v) negotiating between the landmarks for an assignment of vertices to the plurality of landmarks to optimize the surface potential and the compatibility potential for each landmark; and (vi) marking vertices assigned to landmarks as a corresponding landmark, [claim 1].
CN104376135A (Changhao) – Field solvers include finite difference method, finite element method, and boundary element method, [0005] lines 1-4].
"3D part segmentation using simulated electrical charge distributions" (Wu) - charge density computation to produced robust local surface features, where computation refers to a computer, [Abstract] line 7-8; which has been tessellated by a triangular mesh, [Abstract] line 5; specifically detects part boundary as located at local charge density minima, [page 1229 col 1 paragraph 2 lines 11-12].
“Skeleton Extraction Mesh Contraction” (Au) - simple and robust skeleton extraction method, [Abstract] line 3; moves the vertices along their approximate curvature normal directions, [page 3 col 2 paragraph 5 lines 2-3]; this is referred to more colloquially as collapsing faces, [Abstract] line 12; [page 1 col 2 paragraph 3 lines 2-3]; method works on mesh model, [Abstract ] line 5; method contracts the mesh geometry into a zero-volume skeletal shape, [Abstract] lines 6-7.
“Skeletonisation: An Electrostatic Field Based Approach” (Grigorishin, Abdel-Hamid) - new skeletonisation approach that relies on the Electrostatic Field Theory, [Abstract] line 4; The EFT-based skeletonisation method has some commonalities with algorithms in the ridge following category, where the DT is replaced by an electrostatic potential distribution map and the ridge following process by the tracing of field lines passing through significant convexities and concavities detected long some equipotential contour, [page 165 col 1 paragraph 6 lines 1-7]; where the field lines are perpendicular contours and are directed from the high to the low potential, [page 165 col 2 paragraph 5 lines 6-7].
“Potential fields and implicit modeling”  (Tankelivich) – uses equipotential surfaces to create shapes with the following method: (a) set generator body and assign potential to its surface, (b) set potential on design surface – size/shape control, (c) solve the Laplace’s equation, (d) construct the isosurface, (e) adjust settings to obtain needed shapes, [page 1 col 1]. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 572-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148